           Case 3:21-mc-00034-NJR Document 1 Filed 03/01/21 Page 1 of 1 Page ID #1



                                                             STATE OF ILLINOIS
                                                             SUPREME COURT                    21-mc-34-NJR


At a Term of the Supreme Court, begun and held in Springfield, on Monday ' the 11th day of January,
2021.

                                     Present: Anne M. Burke, Chief Justice
                   Justice Rita B. Garman                   Justice Mary Jane Theis
                   Justice P. Scott Neville, Jr.            Justice Michael J. Burke
                   Justice David K. Overstreet              Justice Robert L. Carter


On the 25th day of January, 2021, the Supreme Court entered the following judgment:

M.R.030602

 In re:
                                                                                                 Attorney
        Brian David Pondenis.                                                                    Registration &
                                                                                                 Disciplinary
                                                                                                 Commission

                                                                                                     2020PR00048


The rule to show cause that issued to respondent Brian David Pondenis pursuant to Supreme Court
Rule 774 on December 16, 2020, is enforced. Respondent is suspended from the practice of law
effective immediately and until further order of the Court.




As Clerk of the Supreme Court of the State of Illinois and keeper of the records, files and Seal thereof,
I certify that the foregoing is a true copy of the final order entered in this case.

                                                                     IN TESTIMONY WHEREOF, I have set my hand
                          u                                             and affixed the seal of said Supreme Court, in
                                                                        Springfield, in said State, this 25th day of
  ..,1
  ,,.                                      o·
                                           Ch



                                                                           c{l]vf)�Y�-1 Gu�
                                                                        January, 2021.
 tf
 v!oo                     �:
                                ·               c::\A
 Wi+      '        ·     �ij
  1r·
 \\     '' .�    ,�        /4
                                                                                                                Clerk '
           -� �•�...,,.,,
  �\, STATl! O.Fn.LINOIS ./§
                                        •••#·           J.
    "'•• AUG. 28, 1818
                                   .-::.,.-.,
        �:.:.•...................:,,,.                                           Supreme Court of the State of Illinois
                 �
